Name: Commission Regulation (EEC) No 1973/91 of 4 July 1991 on the issuing and suspension of issuing of import licences for certain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/ 18 Official Journal of the European Communities 5. 7 . 91 COMMISSION REGULATION (EEC) No 1973/91 of 4 July 1991 on the issuing and suspension of issuing of import licences for certain processed products obtained from sour cherries originating in Yugoslavia whereas import licences for the products in question should be suspended in the framework of the regime in question for the traditional importers, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia ('), as amended by Regula ­ tion (EEC) No 2781 /90 (2), and in particular Articles 4 and 5 thereof, Whereas Article la ( 1 ) of Commission Regulation (EEC) No 4061 /88 of 21 December 1988 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia ('), as last amended by Regula ­ tion (EEC) No 1 578/90 (4), has allocated 16 950 tonnes of the available quantity of 1 9 900 tonnes to traditional importers ; whereas Article 2 ( 1 ) of this Regulation states that if the quantities for which licences have been applied far exceed those available, the Commission shall set a percentage reduction in the quantities applied for ; Whereas the quantities applied for by traditional impor ­ ters on 1 and 2 July 1991 exceed those available ; whereas a percentage reduction should be set for each application according to the quantities still available ; Whereas quantities for which import licences have been issued have reached the volume of 1 6 950 tonnes ; HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences made under Article la ( 1 ) (a) of Regulation (EEC) No'4061 /88 on 1 and 2 July 1991 and transmitted to the Commission on 3 July 1991 for processed products obtained from sour cherries falling within CN codes ex 0811 90 10, ex 0811 9030, ex 0811 90 90 , ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 originating in Yugoslavia shall be accepted for 25,3 % of the quantity applied for. Article 2 The issuing of import licences for the products referred to in Article 1 , applied for under Article la ( 1 ) (a) of Regula ­ tion (EEC) No 4061 /88 from 3 July 1991 is suspended. Article 3 This Regulation shall enter into force on 5 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 115, 3 . 5 . 1988, p. 9 . 0 OJ No L 265, 28 . 9 . 1990, p. 3 . 0 OJ No L 356, 24. 12 . 1988, p. 45. (4) O ! No L 147, 12. 6. 1991 , p. 7.